The opinion of the court was delivered by
Elmer, J.
Ko principle is better settled, than that a state of demand which does not state facts enough to establish the liability of the party sued, without the necessity of supplying other facts by proof, is radically defective, and will not support a judgment. Unfortunately for the plaintiff in the court below, who we must presume has a meritorious claim against; the defendants, ho has failed to show it to be legal. His demand is for the balance alleged to be due him from a beneficial society during his sickness, thirty-five weeks and one day, at the rate of three dollars per week, “ the sum paid by said society to the sick of said societybut he does not state how the obligation to pay this money arises, what the rules and regulations in regard to beneficiaries are, or that he has complied with such rules; all of which was necessary to render them liable to an action.
The judgment must be reversed.